Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     
Claim Rejections - 35 USC § 102

Claims 1, 2, 4-7, 16, and 18 are rejected under 35 USC 103(a) as being unpatentable over Liao et al. US 2013/0026538. 
     
      As to claims 1 Liao teaches (esp. c.f. fig. 2 and paragraph 0021) a method of manufacturing a semiconductor structure comprising: 
     forming a fin (region of 102 between the 118 regions) on a semiconductor substrate 102, 
     forming a gate stack 110 over the fin, 
     patterning a plurality of recesses in the fin approximate the gate 110 (see fig2),
     forming a first S/D region (comprised of the left region of 150 and 130 extending into the substrate 102) in the recesses in the fin, wherein the first S/D region comprises: a first bottom layer region (SiGe region 150), a first supportive layer 130 over the bottom layer 150, and a first top layer 140 over the first supportive layer 130, 
     forming a second S/D region (comprised of right region of 150 and 130 extending into the substrate 102) in the recesses in the fin, wherein the second S/D region comprises: a second bottom layer region (SiGe region 150), a second supportive layer 130 over the bottom layer 150, and a second top layer 140 over the second supportive layer 130, 
       wherein the respective first/second supportive layer 130 has a different alloy/dopant concentration  than the respective first/second bottom/top layers (the bottom SiGe region 

     As to claim 2, Liao teaches claim 1 and wherein the fin comprises SiGe ([0017, 0021-0022]).

          As to claim 4, Liao teaches claim 1 method, wherein (see fig.3) forming the S/D comprises forming first/second capping layers (left/right regions of 140b and/or 140c) over the first/second top layers (left/right regions of 140a).

     As to claim 5, Liao teaches claim 4, wherein two or more of the bottom layer/supportive layer/top layer/capping layer are formed in the same process chamber (at least two of the layers 130, 140, 150 are formed and deposited accordingly from the same materials in the same process flow).



      As to claim 7, Liao teaches where supportive layer, capping layer comprise material different from that in bottom layer/top layer (esp. c.f. [0020-0037] teaches the bottom SiGe region has a first Ge percentage (about 10-25%, esp. c.f. paragraph 0021, a second SiGe region 130 has a second Ge percentage (about 36% e.g. c.f. paragraph 0027) that is greater than the first germanium percentage (about 10-25%), and wherein an upper portion of SiGe region 130, which, for instance, contains about 36% Ge content has a highest Ge percentage among the S/D region comprised of layer 150 and 130 (indeed, compared with the lower portion of the S/D region, i.e. portion 150, which has about 10% Ge content), and N.B., there is also a silicon cap 140 “substantially” free from Ge (at least layer 140b of the cap 140 is substantially free of Ge, esp. c.f. paragraph 0025, that explains the Ge concentration in the silicon cap layer 140b is preferably about 0%).

     As to claim 16, Liao teaches (esp. c.f. fig. 2 and paragraph 0021) a method of manufacturing a semiconductor structure comprising: 
          forming a gate stack 110 over and along sidewalls of a fin (region of 102 between the 118 regions on a semiconductor substrate 102),  
     etching the fins to form a plurality of recesses in the fin approximate the gate 110 (see fig2), where said recesses comprise a first S/D region (comprised of left region of 150 and 130 extending into the substrate 102) in the recesses in the fin, 

      depositing a first/second supportive layer 130 over the first/second bottom layer 150, wherein the supportive layers have higher Ge atomic % content than that in the first/second fin (the bottom SiGe region has a first Ge percentage (about 10-25%, esp. c.f. paragraph 0021, a second SiGe region 130 has a second Ge percentage (about 36% e.g. c.f. paragraph 0027) that is greater than the first germanium percentage (about 10-25%), and wherein an upper portion of SiGe region 130, which, for instance, contains about 36% Ge content has a highest Ge percentage among the S/D region comprised of layer 150 and 130 (indeed, compared with the lower portion of the S/D region, i.e. portion 150, which has about 10% Ge content), and N.B., there is also a silicon cap 140 “substantially” free from Ge (at least layer 140b of the cap 140 is substantially free of Ge, esp. c.f. paragraph 0025, that explains the Ge concentration in the silicon cap layer 140b is preferably about 0%),
     forming a first/second top layer 140a over the first/second supportive layer 130, 
depositing a capping layer 140b/c (see fig.3) over the top layer 140a, wherein the material of the supportive and capping layer are different from that of the bottom and top layer (the bottom SiGe region has a first Ge percentage (about 10-25%, esp. c.f. paragraph 0021, a second SiGe region 130 has a second Ge percentage (about 36% e.g. c.f. paragraph 0027) that is greater than the first germanium percentage (about 10-25%), and wherein an upper portion of SiGe region 130, which, for instance, contains about 36% Ge content has a highest Ge percentage among the S/D region comprised of layer 150 and 

     As to claim 18, Liao teaches claim 16, wherein material of supportive layer and capping layer comprise Si (SiGe layers, see [0017, 0021-0022]).

Claim Rejections - 35 USC § 103
Claims 3, 8-15, 17, and 20 are rejected under 35 USC 103(a) as being unpatentable over Liao, of record.

     As to claims 3 Liao teaches claim 1 wherein height of S/D is about 50nm to about 100nm (the fig.2, 3, and 5 variant shows at least 5 layers, which falls into the range of two to twenty). In any case, please N.B., the relative thickness, concentration, number of layers, etc. are all obvious to optimize in order to modulate the mobility characteristic.
     Please N.B., Liao teaches modulating the thickness because thickness of these layers tunes the device characteristic (see [0025-0029, 0034-0037] and claims 7, 10, 18, 23). Therefore, the concept of different thickness in the respective layers is expressed by the Liao reference. The respective relative thickness in the layers are design choices to drive 

      As to claim 8, Liao teaches (esp. c.f. fig. 2 and paragraph 0021) a method of manufacturing a semiconductor structure comprising: 
     forming a fin (region of 102 between the 118 regions) on a semiconductor substrate 102, 
     forming a gate stack 110 over the fin, 
     etching the fins to form a plurality of recesses in the fin approximate the gate 110 (see fig2),
     forming a first S/D region (comprised of left region of 150 and 130 extending into the substrate 102) in the recesses in the fin, 
     forming a second S/D region (comprised of right region of 150 and 130 extending into the substrate 102) in the recesses in the fin, wherein the respective first/second S/D regions forming comprises: 
     depositing a first/second bottom layer region (left/right SiGe region 150) in the first/second recess, 
      depositing a first/second supportive layer 130 over the first/second bottom layer 150, wherein the supportive layers have higher Ge atomic % content than that in the 
     forming a first/second top layer 140 over the first/second supportive layer 130, 
       wherein the respective first/second supportive layer 130 has a lower Ge atomic % than that in the respective first/second bottom/top layers (the bottom SiGe region has a first Ge percentage (about 10-25%, esp. c.f. paragraph 0021, a second SiGe region 130 has a second Ge percentage (about 36% e.g. c.f. paragraph 0027) that is greater than the first germanium percentage (about 10-25%), and wherein an upper portion of SiGe region 130, which, for instance, contains about 36% Ge content has a highest Ge percentage among the S/D region comprised of layer 150 and 130 (indeed, compared with the lower portion of the S/D region, i.e. portion 150, which has about 10% Ge content), and N.B., there is also a silicon cap 140 “substantially” free from Ge (at least layer 140b of the cap 140 is substantially free of Ge, esp. c.f. paragraph 0025, that explains the Ge concentration in the silicon cap layer 140b is preferably about 0%).


     As to claim 9, Liao teaches claim 8, wherein (see fig.3) forming S/D comprises depositing first/second capping layer (left/right 140b/c) over the first/second top layer (left/right 140a)

     As to claim 10, Liao teaches claim 9 wherein material of capping layer comprises Si (the material may comprise SiGe, see [0017, 0021-0022]).

     As to claim 11, Liao teaches claim 10, wherein material of fin, bottom layer, supportive layer, top layer comprise SiGe (0017, 0021-0022).

     As to claim 12, Liao teaches claim 9, wherein supportive layers are merged, top layers are merged, and capping layers are merged (N.B., fig.2 shows merged and partially merged S/D at the interface of 130/122/150/118.).

     As to claim 13, Liao teaches claim 12, wherein bottom layers are not in physical contact (see figs.3-5, the layers 150 are not directly touching).

 While it is the position of the Office that Liao teaches the graded concentration limitations, please N.B., the concept of modulating the concentration of Ge in the respective layers is obvious given the fig.2 structure of graded Ge content in the various layers 130, 140, 150 for the benefit of modulating the mobility characteristic. 

     As to claim 15, Liao teaches claim 8, wherein thickness of bottom layers 150 and top layers 140 are greater than that of supportive layers 130 (see figs. 3 and 5 the top layers 140a-c and bottom layers 150a-c vs single layer in layer 130). Please N.B., Liao teaches modulating the thickness because thickness of these layers tunes the device characteristic (see [0025-0029, 0034-0037] and claims 7, 10, 18, 23). Therefore, the concept of different thickness in the respective layers is expressed by the Liao reference. The 

       As to claim 17, Liao teaches claim 16, wherein thickness of supportive layer 130 is lower than that of bottom layer and top layer (see figs. 3 and 5 the top layers 140a-c and bottom layers 150a-c vs single layer in layer 130). Please N.B., Liao teaches modulating the thickness because thickness of these layers tunes the device characteristic (see [0025-0029, 0034-0037] and claims 7, 10, 18, 23). Therefore, the concept of different thickness in the respective layers is expressed by the Liao reference. The respective relative thickness in the layers are design choices to drive material characteristics in the device, which modulates device performance. A skilled artisan in the semiconductor arts will be familiar with the desire to modulate at least the mobility characteristic, which is dependent upon many factors, such as material thickness, concentration, the material composition, etc. Therefore it would be obvious to modify Liao by tuning the thickness to recited range in order to modify the device characteristic as desired).  

     As to claim 20, Liao teaches, as explained above, Liao teaches the concentration gradients, i.e. (bottom SiGe region has a first Ge percentage (about 10-25%, esp. c.f.  While it is the position of the Office that Liao teaches the graded concentration limitations, please N.B., the concept of modulating the concentration of Ge in the respective layers is obvious given the fig.2 structure of graded Ge content in the various layers 130, 140, 150 for the benefit of modulating the mobility characteristic. 
	It would be obvious to modify Liao by modulating dopant concentration in the top layer of S/D to induce strain to the channel because of the graded concentration in the S/D, which adjusts the mobility of the channel. 

Claim 19 is rejected under 35 USC 103(a) as being unpatentable over Liao US 2013/0026538 in view of Kerber et al. US 2015/0287810 or, alternatively, in view of Liao and Kerber and Lee US 2014/0214492.

     As to claim 19, Liao teaches claim 16 wherein supportive layer 130 comprises undoped Si and each of the bottom/top layer comprises doped SiGe (0007-0009, 0020-0022, 0025, 0029, 0033-0037). 
	As to the limitations regarding the material being boron-doped SiGe, please N.B., such a material is well-known in the semiconductor arts in and around the respective layers as 
 Further, please N.B., it would have been additionally obvious to one of ordinary skill in the art at the time the claimed invention was made to use undoped Si and boron-doped SiGe, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). In the instant case, the purpose of stressing the channel with the p-doped SiGe such as boron-doped SiGe in the S/D is understandable to modulate the mobility characteristic of the device, and therefore device performance within an ordinary skill level. 
     Still further, please N.B., an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297,213 USPQ 532 (CCPA 1982), see MPEP 2144.06. In the instant case, p-doped SiGe is a routine material widely used in the semiconductor arts and obviously applicable to the S/D materials as claimed. Applicant has not invented the concept of using p-doped SiGe, esp. c.f. Lee reference.

Conclusion
  

/BO FAN/Primary Examiner, Art Unit 3646